Citation Nr: 1700141	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  16-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident (stroke).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1944 to July 1946.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had a stroke in 2012, more than 66 years after separation from service.

2.  The most probative competent evidence of record is against a finding that the Veteran's stroke was causally related to, or aggravated by, active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a stroke have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2013.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by issuing a statement of the case in January 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records, service personnel records, post-service VA and private medical records, and the Veteran's contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.  

The Board acknowledges that, to date, the Veteran has not been provided with a VA examination and a medical opinion has not been obtained in relation to his claim of entitlement to service connection for residuals of a stroke.  The Board finds that the medical evidence of record is sufficient to decide the claim and no VA medical opinion is warranted.  38 U.S.C.A. § 5103A (a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

In this case, the only evidence that the Veteran's stroke is related to his service is the Veteran's own conclusory generalized lay statements, which are unsupported by the medical evidence.  Although the Veteran believes that his residuals of a stroke should be service connected, the fact remains that his contentions have not been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against this claim.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by the VCAA.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases, such as a stroke (i.e. brain thrombosis), may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309.  In this case, the Veteran had a stroke in October 2012.  Therefore, as a result of the Veteran's stroke not manifesting until decades after service, well beyond the permissible presumptive period, service connection for a stroke on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
The Veteran contends that his stroke was the result of his active military service, to include as secondary to his service-connected pulmonary asbestosis.  See December 2013 Notice of Disagreement. 

Regarding direct service connection, the Veteran's medical records indicate that he had a stroke in October 2012.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's residuals of a stroke and his active military service, neither the Veteran's contentions nor any evidence of record suggests that the Veteran suffered any manner of a stroke during service or proximately following service.  The Veteran's contentions are clear and specific: he contends that he suffered a stroke in October 2012, which is more than 66 years after military service.  Service connection on a direct basis is not established.

In reaching this conclusion, the Board has not overlooked the Veteran's belief that his stroke was a result of his service-connected pulmonary asbestosis, which is currently assigned a noncompensable rating.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).

However, although lay persons are competent to provide opinions on some medical issues, the etiology of a stroke is a complex medical question and falls outside the realm of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran was diagnosed with a stroke in 2012, which is over 66 years after separation from service.  The lapse of time between separation and the earliest documentation of a current disability weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000.

After consideration of the lay and medical evidence of record and the lack of an adequate medical nexus opinion connecting the Veteran's residuals of a stroke to his service, the Board finds that the preponderance of the evidence indicates that the Veteran's stroke was not present in service or for many years thereafter, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of cerebrovascular accident (stroke) is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


